Case: 2:19-cv-00168-SDM-EPD Doc #: 92 Filed: 12/08/20 Page: 1 of 5 PAGEID #: 4008




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

MICHAEL FETHEROLF,

                 Petitioner,
                                        :
      v.                                       Case No. 2:19-cv-168
                                               Judge Sarah D. Morrison
                                               Chief Magistrate Judge Elizabeth
WARDEN, CHILLICOTHE                            A. Preston Deavers
CORRECTIONAL
                                        :
INSTITUTION,

                 Respondent.

                               OPINION AND ORDER

      On April 22, 2020, Judgment was entered dismissing the petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 76.) The United States

Court of Appeals for the Sixth Circuit denied Petitioner’s request for a certificate of

appealability. (ECF No. 83.) On October 1, 2020, the Court denied Petitioner’s

motion for reconsideration. (ECF No. 86.) On November 23, 2020, the Court denied

Petitioner’s Petition for Rehearing and Rehearing en Banc and Motion to Stay.

(ECF No. 90.) Petitioner now has filed a Motion to Set Aside Default Judgment and

Re-Open Habeas Proceedings Pursuant to Rule 60(b)(1) and (6) of the Federal Rules

of Civil Procedure. (ECF No. 91.) For the reasons that follow, this most recent

motion for reconsideration (ECF No. 91) is DENIED.

      Petitioner again seeks reconsideration of the final judgment of dismissal of

his claims as procedurally defaulted. He again asserts that he has established

cause and prejudice for his failure to raise on appeal a claim of insufficiency of the
Case: 2:19-cv-00168-SDM-EPD Doc #: 92 Filed: 12/08/20 Page: 2 of 5 PAGEID #: 4009




evidence based on the ineffective assistance of appellate counsel. He contends that

this Court, and the Ohio Court of Appeals, failed to consider the entire record and

ignored inconsistent, ambiguous, and conflicting evidence regarding digital

penetration of the alleged victim in rejecting this claim. (ECF No. 91, PAGEID

# 3948–52.) Additionally, Petitioner now argues that the trial court issued

improper jury instructions on the issue, in violation of Ohio law. (PAGEID # 3952–

57.) He further complains that the state appellate court improperly addressed

arguments not raised in his motion for a new trial, without providing him notice,

denying him due process and establishing cause for any procedural defaults.

(PAGEID # 3958–65.) These arguments do not assist him.

      As previously discussed, Rules 60(b)(1) and 60(b)(6) provide that a court “may

relieve a party. . . from a final judgment, order, or proceeding” based on “mistake,

inadvertence, surprise, or excusable neglect” or “any other reason that justifies

relief.” Id. However, public policy favoring finality of judgments and termination of

litigation limits application of the rule. Tyler v. Anderson, 749 F.3d 499, 509 (6th

Cir. 2014) (citing Thompson v. Bell, 580 F.3d 423, 442 (6th Cir. 2009)). In short,

“‘relief under Rule 60(b) is . . . extraordinary.” Moore v. United States, No. 14-114-

DLB-HAI, 2018 WL 5046065, at *1 (E.D. Ky. Oct. 17, 2018) (citing Zucker v. City of

Farmington Hills, 643 F. App’x 555, 562 (6th Cir. 2016). A Rule 60(b) motion

should not serve as a substitute for, or supplement to, an appeal. Johnson v.

Collins, No. 19-3616, 2019 WL 7187355, at *2 (6th Cir. 2019) (quoting GenCorp, Inc.

v. Olin Corp., 477 F.3d 368, 373 (6th Cir. 2007)). Thus, arguments that have or



                                           2
Case: 2:19-cv-00168-SDM-EPD Doc #: 92 Filed: 12/08/20 Page: 3 of 5 PAGEID #: 4010




should have been presented on appeal generally are not reviewable under

Rule 60(b). Id. “Relief under Rule 60(b) is not appropriate where. . . a party

unhappy with the Court’s ruling simply reargues her case.” Bonds v. Barker, No.

1:18-cv-1149, 2019 WL 168326, at *2 (N.D. Ohio Jan. 11, 2019) (citing GenCorp,

Inc., 477 F.3d at 368). “Rule 60(b)(6) applies only in exceptional or extraordinary

circumstances where principles of equity mandate relief.” West v. Carpenter, 790

F.3d 693, 696–97 (6th Cir. 2015) (citing McGuire v. Warden, Chillicothe Corr. Inst.,

738 F.3d 741, 750 (6th Cir. 2013)). It should rarely be used—especially in habeas

corpus. Hand v. Houk, No. 2:07-cv-846, 2020 WL 1149849, at *3 (S.D. Ohio Mar. 10,

2020) (citing Gonzalez v. Crosby, 545 U.S. 524, 535 (2005)). Further, Rule 60(b)(6)

“does not grant a defeated litigant ‘a second chance to convince the court to rule in

his or her favor by presenting new explanations, legal theories, or proof.’” Johnson

v. Merlak, No. 4:18-cv-1062, 2019 WL 1300215, at *2 (N.D. Ohio Mar. 21, 2019)

(citing Jinks v. AlliedSignal, Inc., 250 F.3d 381, 385 (6th Cir. 2001)). A claim of

legal error, unaccompanied by facts establishing extraordinary and exceptional

circumstances, will not provide a basis for relief under Rule 60(b)(6). West v. Bell,

No. 3:01-cv-91, 2010 WL 4363402, at *4 (citing Gonzalez, 545 U.S. at 535). “[A]

party seeking relief under Rule 60(b) bears the burden of establishing the grounds

for such relief by clear and convincing evidence.” Moore, 2018 WL 5046065, at *1

(quoting Info-Hold, Inc. v. Sound Merch., Inc., 538 F.3d 448, 454 (6th Cir. 2008)).

Petitioner’s challenge to the Court’s application of procedural default may be

addressed under Rule 60(b) and will not be construed as a successive § 2255 motion



                                           3
Case: 2:19-cv-00168-SDM-EPD Doc #: 92 Filed: 12/08/20 Page: 4 of 5 PAGEID #: 4011




subject to authorization for filing from the United States Court of Appeals for the

Sixth Circuit. Gonzalez v. Crosby, 545 U.S. 524, 532 n.4. (2005).

      The record reflects no basis for relief. This Court already has rejected

Petitioner’s arguments that his appellate counsel performed in a constitutionally

ineffective manner by failing to raise on appeal a claim of insufficiency of the

evidence. (Opinion and Order, ECF No. 75, PAGEID # 3781–82.) The Court will

not now again address this same issue here. Moreover, Petitioner did not

previously raise a claim regarding the trial court’s allegedly improper jury

instructions on the elements of the rape charge in the Ohio courts. This same issue

therefore cannot serve as cause for his procedural default. See Teitelbaum v.

Turner, No. 2:17-cv-583, 2018 WL 2046456, at *22 (S.D. Ohio May 2, 2018) (citing

Edwards v. Carpenter, 529 U.S. 446, 452 (2000)). The record does not support

Petitioner’s argument that the Ohio courts failed to provide him adequate notice of

its decisions denying his motion(s) for a new trial or improperly addressed issues he

did not raise in those proceedings or that any purported error in those proceedings

serves as cause for his procedural defaults. As previously noted, the Sixth Circuit

also has concluded that reasonable jurists would not debate the dismissal of

Petitioner’s claims as procedurally defaulted. (ECF No. 83, PAGEID # 3844.)

Again, Petitioner has provided no grounds to conclude otherwise.




                                           4
Case: 2:19-cv-00168-SDM-EPD Doc #: 92 Filed: 12/08/20 Page: 5 of 5 PAGEID #: 4012




                                  DISPOSITION

      Petitioner’s Motion to Set Aside Default Judgment and Re-Open Habeas

Proceedings Pursuant to Rule 60(b)(1) and (6) of the Federal Rules of Civil

Procedure (ECF No. 91) is DENIED.



      IT IS SO ORDERED.



                                       /s/ Sarah D. Morrison
                                       SARAH D. MORRISON
                                       UNITED STATES DISTRICT JUDGE




                                         5
